This action is brought under section 2486 of the Code of 1907, which provides that —
"A personal representative may maintain an action, and recover such damages as the jury may assess, for the wrongful act, omission, or negligence of any person or persons, or corporation, his or their servants or agents, whereby the death of his testator or intestate was caused."
It has been repeatedly held that the damages recoverable under this statute are in no sense compensatory, but are purely punitive, and the right of action is given and the damages awarded to accomplish the purpose of the statute "to prevent homicides." The right of action is conferred by statute on personal representatives, and hence, if such personal representative is entitled to maintain the action at all, he is entitled to recover as of right such punitive damages "as the jury may assess." That it was the legislative purpose to give the jury, in such cases, "an unbridled discretion" in assessing damages, is manifest by the wording of the statute, as well as the state of the law immediately preceding its enactment. By Code of 1852, § 1939 (Code 1867, § 2298), damages in such cases were limited to "three years' income of the deceased, and in no case to exceed $3,000." This limitation as to the amount of damages recoverable, no doubt, in the judgment of the Legislature, so hampered the statute as to render it ineffectual in the prevention of homicides by wrongful act or negligence, and hence the act of 1872. Acts 1871-72, p. 83. This statute was brought forward in the Code of 1876 as section 2641 without change, and authorized the recovery of such "sum as the jury deemed just," and the only change in the language of the statute in succeeding Codes was to make it read "such damages as *Page 684 
the jury may assess." Code 1886, § 2589; Code 1896, § 27; Code 1907, § 2486.
The damages being purely punitive and recoverable as of right under the statute, the reasoning in Coleman v. Pepper, 159 Ala. 310,49 So. 310 (an action for damages for trespass on land), followed and applied in Cox v. B. R., L.  P. Co.,163 Ala. 170, 50 So. 975, is not applicable to actions under the statute, and was, in the opinion of the writer, improperly and erroneously applied in the Cox Case. To authorize this court to interfere with the verdict of a jury in such cases, it must appear that the amount of the recovery was superinduced either by some erroneous ruling of the trial court, or by passion or prejudice on the part of the jury against the appellant. This appearing on the record, it is not within the province of this court to say what damages an unbiased jury would have awarded; and the only logical result is to award the appellant a new trial and let the case be submitted to an unbiased jury. But where, as here, the court holds that the verdict was not influenced by passion or prejudice or error of the trial court in instructing the jury, or otherwise, this court, in the opinion of the writer, has no more authority to reduce the damages awarded as a punishment for the wrongful act causing the death of plaintiff's intestate than it has to reduce the punishment fixed by a jury under the statute in a conviction for a homicide.
If it should be suggested that such unbridled discretion in the hands of the jury may be used oppressively and probably to the destruction of defendants so sued, the answer is the statute is sui generis, and ita lex scripta est. If the statute is unwise, the matter must be left to the legislative branch of the government, for the court has no authority to question the wisdom of the law or to change its letter or spirit.
For these reasons the application for rehearing should be overruled.
THOMAS, J., concurs in the foregoing.
                                Addenda.